FILED
                             NOT FOR PUBLICATION                               MAR 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50123

               Plaintiff - Appellee,             D.C. No. 2:08-cr-01073-SVW

   v.
                                                 MEMORANDUM *
 LUCIO RIVERA PEREZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                     Stephen V. Wilson, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Lucio Rivera Perez appeals from his 60-month sentence imposed following

his guilty-plea conviction for being an alien in possession of a firearm and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AH/Research
ammunition, in violation of 18 U.S.C. § 922(g)(5). We have jurisdiction pursuant

to 28 U.S.C. § 1291, and we affirm.

         Perez contends that the district court procedurally erred by, among other

things, failing to address his mitigation arguments that he did not know that the

firearm he possessed had an obliterated serial number, and that his criminality was

caused by his alcoholism. He also contends that the district court did not

adequately justify his above-Guidelines sentence. The record reflects that the

district court listened to the parties’ arguments and that it adequately explained the

sentence. See United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir.

2009).

         Perez also contends that his sentence is substantively unreasonable. The

record further reflects that, under the totality of the circumstances, Perez’s sentence

is not substantively unreasonable. See United States v. Carty, 520 F.3d 984,

991-93 (9th Cir. 2008) (en banc); see also Rita v. United States, 551 U.S. 338

(2007).

         AFFIRMED.




AH/Research                                                                     09-50123